

	

		II

		109th CONGRESS

		1st Session

		S. 769

		IN THE SENATE OF THE UNITED STATES

		

			April 13, 2005

			Ms. Snowe introduced the

			 following bill; which was read twice and referred to the

			 Committee on Small Business and

			 Entrepreneurship

		

		A BILL

		To enhance compliance assistance for small

		  businesses.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 

					Small Business Compliance Assistance

			 Enhancement Act of 2005

				.

		

			2.

			Findings and purposes

			

				(a)

				Findings

				Congress finds the following:

				

					(1)

					Small businesses represent 99.7 percent of all employers, employ

			 half of all private sector employees, and pay 44.3 percent of total United

			 States private payroll.

				

					(2)

					Small businesses generated 60 to 80 percent of net new jobs

			 annually over the last decade.

				

					(3)

					Very small firms with fewer than 20 employees spend 60 percent

			 more per employee than larger firms to comply with Federal regulations. Small

			 firms spend twice as much on tax compliance as their larger counterparts. Based

			 on an analysis in 2001, firms employing fewer than 20 employees face an annual

			 regulatory burden of nearly $7,000 per employee, compared to a burden of almost

			 $4,500 per employee for a firm with over 500 employees.

				

					(4)

					Section 212 of the Small Business Regulatory Enforcement Fairness

			 Act of 1996 (5 U.S.C. 601 note) requires agencies to produce small entity

			 compliance guides for each rule or group of rules for which an agency is

			 required to prepare a final regulatory flexibility analysis under section 604

			 of title 5, United States Code.

				

					(5)

					The Government Accountability Office has found that agencies have

			 rarely attempted to comply with section 212 of the Small Business Regulatory

			 Enforcement Fairness Act of 1996 (5 U.S.C. 601 note). When agencies did try to

			 comply with that requirement, they generally did not produce adequate

			 compliance assistance materials.

				

					(6)

					The Government Accountability Office also found that section 212

			 of the Small Business Regulatory Enforcement Fairness Act of 1996 (5 U.S.C. 601

			 note) and other sections of that Act need clarification to be effective.

				

				(b)

				Purposes

				The purposes of this Act are the following:

				

					(1)

					To clarify the requirement contained in section 212 of the Small

			 Business Regulatory Enforcement Fairness Act of 1996 (5 U.S.C. 601 note) for

			 agencies to produce small entity compliance guides.

				

					(2)

					To clarify other terms relating to the requirement in section 212

			 of the Small Business Regulatory Enforcement Fairness Act of 1996 (5 U.S.C. 601

			 note).

				

					(3)

					To ensure that agencies produce adequate and useful compliance

			 assistance materials to help small businesses meet the obligations imposed by

			 regulations affecting such small businesses, and to increase compliance with

			 these regulations.

				

			3.

			Enhanced compliance assistance for small businesses

			

				(a)

				In general

				Section 212 of the Small Business Regulatory Enforcement Fairness

			 Act of 1996 (5 U.S.C. 601 note) is amended by striking subsection (a) and

			 inserting the following:

				

					

						(a)

						Compliance guide

						

							(1)

							In general

							For each rule or group of related rules for which an agency is

				required to prepare a final regulatory flexibility analysis under section

				605(b) of title 5, United States Code, the agency shall publish 1 or more

				guides to assist small entities in complying with the rule and shall entitle

				such publications small entity compliance guides.

						

							(2)

							Publication of guides

							The publication of each guide under this subsection shall

				include—

							

								(A)

								the posting of the guide in an easily identified location on

				the website of the agency; and

							

								(B)

								distribution of the guide to known industry contacts, such as

				small entities, associations, or industry leaders affected by the rule.

							

							(3)

							Publication date

							An agency shall publish each guide (including the posting and

				distribution of the guide as described under paragraph (2))—

							

								(A)

								on the same date as the date of publication of the final rule

				(or as soon as possible after that date); and

							

								(B)

								not later than the date on which the requirements of that rule

				become effective.

							

							(4)

							Compliance actions

							

								(A)

								In general

								Each guide shall explain the actions a small entity is required

				to take to comply with a rule.

							

								(B)

								Explanation

								The explanation under subparagraph (A)—

								

									(i)

									shall include a description of actions needed to meet the

				requirements of a rule, to enable a small entity to know when such requirements

				are met; and

								

									(ii)

									if determined appropriate by the agency, may include a

				description of possible procedures, such as conducting tests, that may assist a

				small entity in meeting such requirements.

								

								(C)

								Procedures

								Procedures described under subparagraph (B)(ii)—

								

									(i)

									shall be suggestions to assist small entities; and

								

									(ii)

									shall not be additional requirements relating to the

				rule.

								

							(5)

							Agency preparation of guides

							The agency shall, in its sole discretion, taking into account

				the subject matter of the rule and the language of relevant statutes, ensure

				that the guide is written using sufficiently plain language likely to be

				understood by affected small entities. Agencies may prepare separate guides

				covering groups or classes of similarly affected small entities and may

				cooperate with associations of small entities to develop and distribute such

				guides. An agency may prepare guides and apply this section with respect to a

				rule or a group of related rules.

						

							(6)

							Reporting

							Not later than 1 year after the date of enactment of the

				Small Business Compliance Assistance

				Enhancement Act of 2005, and annually thereafter, the head of

				each agency shall submit a report to the Committee on Small Business and

				Entrepreneurship of the Senate and the Committee on Small Business of the House

				of Representatives describing the status of the agency's compliance with

				paragraphs (1) through (5).

						.

			

				(b)

				Technical and conforming amendment

				Section 211(3) of the Small Business Regulatory Enforcement

			 Fairness Act of 1996 (5 U.S.C. 601 note) is amended by inserting and

			 entitled after designated.

			

